06/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 18-0487


                                      DA 18-0487
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                     ORDER

RAYMOND VANDENBOS,

            Defendant and Appellant.
                                _________________

       Counsel for Appellant has filed a motion for an extension of time to file the
opening brief in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
July 15, 2020, within which to file the opening brief.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 10 2020